Title: To John Adams from William MacCreery, 25 April 1778
From: MacCreery, William
To: Adams, John


     
      Sir
      Bordeaux 25 April 78
     
     I had the pleasure lately to hear of your safe arrival at Paris, and that you were, on the 13th. Instant presented to his Majesty. Hope you have got safe thro’ the fateigues of ceremony attending Courts, which is so apt to be disagreeable to Republicans. It gives me great pleasure, and it will afford yourself not a little satisfaction, that you are not disposed to find fault with customs and manners to which you are a stranger. Some People will fly into a violent Passion for what Frenchman sees no harm in, or for the least mistake made by a Servant, and immediatly Curse the whole Nation. This I’m credibly inform’d has been the Rule of a Gentleman in Paris, whom I have allready mentiond to you and has been the means of procuring him many Enemies. It is, I think, worse than a weakness, and ought to be studiously avoided. A great part, in my opinion, of the Policity of this Politic People consists in conforming themselves to the manners of the People with whom they negotiate, or have any intercourse, and if we consider it a little, what is it that gains on us more than a similarity of manners? You cant please a Frenchman more than by telling him that the French are the most Polite People in the World. It seems to afford him the highest Pleasure, whereas, tell the most of them that they are an Honest People—they won’t know how to take it!
     Altho’ I came here with an intention of settling during the War, beleive I shall soon return. When I left home I had a good prospect of getting effects out to establish a fund here; to enable me to do business by myself, but Chesapeak Bay having been block’d up immediatly after I came away, my Freinds have not been able to send me any thing, and shoud I wait inactive here untill the Navigation there is clear, I may probably loose the fine opportunity which now presents, of making a little Money. Shall therefore try to do something decisive for myself, which will at the same time help my Countrymen. I have not absolutely deter­mined on going yet, but shall soon advise you if I do, that you may have an opportunity of sending any thing you please to America.
     I hope you will pardon the Liberty I take in recommending Mr. Delap of this place for Continental Agent at Bordeaux, believe me that it proceeds not only from an attachment to him, but a regard to ourselves, and of justice, to ourselves, because he is best capable of serving us, from his great fortune, Credit, and Candor. From a Love of justice, because he has endeavourd all along to serve us, and has essentialy  us and made himself a number of Enemies by it. I do presume that  consideration of what little offices I have done, merely as a member of the community, for the Public, You were so very good as to make me an offer of a place in the gift of the Commissioners. I do assure you Sir, that I never had views of any place or any emolument in doing whatever I have, I allways did, and allways will consider it as my duty to serve the Public wherever I’m able in the same manner. And tho’ it woud give me great pleasure to have their confidence reposed in me, and to serve them faithfully, I do not think myself at present capable of undertaking any thing of that nature in their Service. For no one ought to be employ’d at present but Men of Capital and Abilities. Whenever I may be qualified in these essential points, and an opportunity offers of exerting them in the Public Service, most gladly will I accept of any plan that I may be thot worthy of. I am with the greatest Respect D. Sir Your most Obedient and most Humble Servant
     
      Will M.Creery
     
    